Citation Nr: 0300598	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1944.

An RO rating decision in October 1944 denied the veteran's 
claim for service connection for defective hearing of the 
right ear, on the basis that there was no finding of 
defective hearing on the veteran's last examination in 
September 1944.  The veteran was notified of this 
decision, and he did not appeal.  An amendatory rating 
decision in January 1946 denied service connection on the 
basis that right ear hearing loss had not been incurred or 
aggravated in service.  Again, the veteran did not appeal.

This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that determined that there was no 
new and material evidence submitted to reopen the 
veteran's claim of service connection for right ear 
hearing loss.  The veteran perfected a timely appeal of 
this determination to the Board.

In October 2000, the veteran testified at a hearing 
conducted by undersigned Board member at the local VA 
office.  In February 2001, the Board remanded this case 
for further development and adjudication, which has been 
accomplished.

As noted in the February 2001 remand, since the earlier RO 
rating decisions denying service connection for defective 
hearing of the right ear, the adjudication of claims of 
service connection for disability due to impaired hearing 
were altered by Hensley v. Brown, 5 Vet. App. 155 (1993), 
and new regulations have come into effect.  38 C.F.R. 
§ 3.385 (November 1994, revised June 1999).  Moreover, a 
review of the record shows that several examinations of 
the veteran in service did not substantiate findings of 
normal right ear hearing, upon which the earliest rating 
decision was based.  Under the circumstances, the 
veteran's claim of entitlement to service connection for 
hearing loss of the right ear must be considered on a de 
novo basis.  See Spencer v. Brown, 4 Vet. App. 283 (1993).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The medical evidence clearly and unmistakably shows 
that the veteran's right ear hearing loss pre-existed 
service and did not undergo an increase in severity during 
service.


CONCLUSION OF LAW

The veteran's pre-existing right ear hearing loss was not 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim of service 
connection for right ear hearing loss, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations in June 
1998 and June 2002 to determine the nature and extent of 
his right ear hearing loss and to obtain an opinion as to 
the etiology of this condition.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  He has been provided with a 
statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify 
him of the evidence needed to prevail on the claim.  In a 
February 2001 letter and in the October 2002 supplemental 
statement of the case, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  These 
communications gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
There is no identified evidence that has not been 
accounted for and the veteran has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time, without a second remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give him another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility 
that further assistance would aid him in substantiating 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background and Analysis

In numerous statements and during his October 2002 hearing 
conducted before the undersigned Board member, the veteran 
acknowledged that he had impaired right ear hearing since 
childhood, i.e., prior to service entry, but maintained 
that his right ear hearing acuity deteriorated and was 
thus aggravated during service due to in-service noise 
exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Every 
veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A pre-existing injury or 
disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service 
disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).  
In determining whether service connection is warranted for 
a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran filed this claim in April 1998, and in June 
1998, he was afforded a pertinent VA examination.  That 
examination revealed that he had severe right ear hearing 
loss; however the examiner did not comment on the etiology 
of the disability.

When this matter was initially before the Board in 
February 2001, in remanding this case, the Board noted 
that a review of the service medical records disclosed 
that there was a correction made to the veteran's 
induction examination in April 1942, reflecting that the 
veteran's right ear hearing at the time of induction was 
either "10/20" or "0/20."  The Board also observed that 
there was no indication as to whether the correction of 
this service medical record was made at the time of the 
veteran's examination or afterwards.  In addition, the 
Board pointed out that the service medical records 
indicated that he was subsequently diagnosed as having 
right ear deafness that an examiner stated "dated from 
childhood."  Further, the Board noted that the induction 
examiner did not include any comments whatsoever regarding 
the veteran's hearing ability.

In light of the foregoing, because the service medical 
records showed that the veteran was diagnosed as having 
right ear deafness during service, since pertinent pre-
service medical records appeared to be outstanding, and 
because it was unclear whether any preexisting defective 
hearing of the right ear increased in disability during 
service beyond the degree expected of natural progress (if 
any), the Board remanded this case to afford the veteran a 
VA examination to obtain medical opinions that addressed 
these matters.  In doing so, the Board instructed the 
examiner to comment as to:  (a) whether it was at least as 
likely as not that the veteran's hearing loss of the right 
ear is related to the hearing loss noted in service, and 
if so; (b) whether it was at least as likely as not that 
the hearing loss of the right ear noted in service 
increased in severity during service, and if so; (c) 
whether there is clear and unmistakable evidence, which 
may include medical facts and principles, that any 
increase was due to the natural progress of the condition.  

In directing that the veteran be examined, the Board 
indicated that the claims folder needed to be reviewed 
prior to the preparation of the examination report and 
that, although there was not a separate envelope 
containing service medical records, the claims folder 
contained copies of the veteran's induction examination, 
hospital records, and treatment records for the veteran's 
right ear during service.

Consistent with the Board's remand instructions, in 
February 2001, the RO attempted to obtain pertinent 1933 
medical records of the veteran's treatment for impaired 
hearing of the right ear, but the veteran replied that he 
could not remember receiving such treatment, and that even 
if he did, given the lapse of time, he was unable to 
recall the names of the doctors or hospitals where he 
received that care.

In further compliance with the Board's remand 
instructions, in June 2002, the veteran was afforded a VA 
examination.  At the outset of his report, the examiner 
noted that he had reviewed the veteran's claims folder.  
Following his physical examination, the physician 
diagnosed the veteran as having total right ear hearing 
loss.  

Subsequent to offering this diagnosis, the examiner 
commented that a March 1942 examination, which was 
conducted for purposes of the veteran's induction into 
service, reflects that he had some right ear hearing loss.  
The physician added that in September 1942, an examiner 
indicated, "All ordinary tests pointing to total loss of 
practical hearing in the right ear with possibly a minimal 
amount of function still present in the right cochlea."  
Thereafter, in response to the Board's inquiries, he 
opined that the veteran was probably inducted into service 
with a profound to total hearing loss in his right ear.  
The physician further stated that there were no medical 
conditions under which a mild hearing loss could progress 
to profound to total hearing loss within a six-month 
period.  He added that progression of hearing loss to that 
degree could only occur as a result of an acute injury to 
the hearing mechanism in the right ear, and therefore he 
concluded that the veteran's hearing loss in service did 
not result from in-service noise exposure.

As noted above, when examined at enlistment, the veteran 
was noted to have right ear hearing loss and the veteran 
acknowledges that he had right ear hearing loss since 
childhood.  Accordingly, there is no presumption of 
soundness at service entry with respect to this 
disability.

The law provides that when a condition is properly found 
to have been preexisting, either because it was noted at 
entry or because preexistence was demonstrated by clear 
and unmistakable evidence, the presumption of aggravation 
provides that a preexisting injury or disease will be 
considered aggravated by active service where there is an 
increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In light of the foregoing, because the service medical 
records reflect that the veteran received treatment for 
this condition during service, the issue turns to whether 
the veteran's right ear hearing loss increased during 
service, and if so, whether any increase in severity was 
due to the natural progress of a preexisting disease 
process.  As such, although the Board has carefully 
reviewed the medical and lay evidence, because the medical 
evidence clearly shows, and indeed as noted above the 
veteran concedes, that he had impaired right ear hearing 
acuity at service entry and now suffers from profound 
right ear hearing loss, this appeal turns on whether the 
veteran's right ear hearing loss was aggravated by or 
during service.  Accordingly, the Board will focus its 
discussion on the evidence that relates to that issue.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The June 2002 VA examiner, after examining the veteran as 
well as the service medical records, opined that the 
veteran's current right ear hearing loss was related to 
that noted in service.  In addition, he opined that the 
veteran was probably inducted into service with profound 
to total right ear hearing loss and that it was not as 
likely as not that the veteran's right ear hearing loss 
increased in severity during service, explaining there 
were no medical conditions under which a mild hearing loss 
could progress to total deafness within a six-month 
period.  Moreover, the examiner stated that the veteran's 
current right ear hearing loss was not related to in-
service noise exposure.  The Board finds that the June 
2002 VA's opinion constitutes clear and unmistakable 
evidence that the veteran's hearing loss did not increase 
during service.

In light of the foregoing, the Board must deny this claim 
because the medical evidence clearly and unmistakably 
shows that the veteran's pre-existing right ear hearing 
loss was not aggravated during or as a consequence of 
service.  In this regard, the Board notes that, although 
as a lay person the veteran is competent to describe 
symptoms that he might have observed, see Charles v. 
Principi, 16 Vet. App. at 374, he is not competent to 
render medical diagnoses or to establish an etiological 
relationship merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible 
medical etiology, and since the medical evidence clearly 
and unmistakably shows that his pre-existing right ear 
hearing loss did not increase in severity during service, 
there is no basis upon which to establish service 
connection for this condition.


ORDER

Service connection for right ear hearing loss is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

